UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of February 2014 Commission File Number 001-33159 AERCAP HOLDINGS N.V. (Translation of Registrant’s Name into English) Stationsplein 965, 1chiphol Airport, The Netherlands, +31-20-655-9655 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-Fx Form40-Fo Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1):o Note: Regulation S-T Rule101(b)(1)only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7):o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Act of 1934. Yeso Nox If “Yes” is marked, indicated below the file number assigned to the registrant in connection with Rule12g3-2(b): 82 — N/A Other Events On February 13, 2014, AerCap Holdings N.V. (“AerCap”) issued a press release annoucing the results of the Extraordinary General Meeting of AerCap’s shareholders held on February 13, 2014, which is attached as Exhibit 99.1 hereto. Exhibits 99.1 Press release, dated February 13, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AERCAP HOLDINGS N.V. By: /s/Aengus Kelly Name:Aengus Kelly Title:Chief Executive Officer Date: February 13, 2014 3 EXHIBITINDEX 99.1 Press release, dated February 13, 2014. 4
